Citation Nr: 1626201	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-00 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a postoperative fracture of the left elbow since September 17, 2012.

2.  Entitlement to a compensable rating for residuals of a postoperative fracture of the left elbow prior to September 17, 2012.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the electronic record.

In June 2015, the Board denied the issue of entitlement to a compensable rating for residuals of a postoperative fracture of the left elbow.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  In an April 2016, the Court granted a joint motion for partial remand that vacated the portion of the June 2015 Board decision denying entitlement to a compensable rating for a left elbow disability.

On September 17, 2012, the Veteran filed his claim for an increased rating for a left elbow disability.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  As discussed below, the Board has determined that a compensable rating since September 17, 2012, for the left elbow disability is warranted.  In light of the above, the issues are as stated on the first page of this decision.

Subsequent to a December 2013 statement of the case and pursuant to the Board's remand on another issue, the RO obtained additional VA treatment records.  These records are not pertinent to the issue before the Board because these records do not show any treatment of the left elbow disability during the appeal period or the one-year period prior to the date of claim.  In fact, these records predate September 17, 2011, the date one year prior to the date of claim, with the latest records being dated in 2010.  Therefore, a waiver of AOJ consideration of these treatment records is unnecessary and the Board can adjudicate the issue.  38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  The weight of evidence shows that since September 17, 2012, residuals of a postoperative fracture of the left elbow have been manifested by intermittent achiness and occasional pain.

2.  The weight of the evidence shows that during the one-year period prior to September 17, 2012, there was no increase in disability of the residuals of a postoperative fracture of the left elbow.


CONCLUSIONS OF LAW

1.  The residuals of a postoperative fracture of the left elbow met the criteria for a 10 percent disability rating since September 17, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2015).

2.  Prior to September 17, 2012, the residuals of a postoperative fracture of the left elbow did not meet the criteria for a compensable disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June and July 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the June 2013 letter, VA notified him of how VA determines the disability rating and effective date.  The claim was readjudicated in a December 2013 statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service and VA treatment record and afforded him a VA examination.  The Board notes that the VA examination provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected disability.  Therefore, the Board finds that this examination is adequate on which to base a decision.

Governing law and regulations

VA examinations show that the Veteran is right-handed.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated based upon the nature and extent of any limitation of motion.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The elbow is considered a major joint.  38 C.F.R. § 4.45 (2015).

Where, as here, the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5206 provide a zero percent rating when flexion of the minor forearm is limited to 110 degrees, a 10 percent rating when it is limited to 100 degrees, and for a 20 percent rating when it is limited to 90 degrees.  Diagnostic Code 5207 pertains to a limitation of extension of the minor forearm.  That Code provides for a 10 percent rating when extension is limited to 45 or 60 degrees, and a 20 percent rating when it is limited to 75 degrees.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal flexion and extension of the elbow is from zero degrees of extension to 145 degrees of flexion, forearm pronation is from zero to 80 degrees, and normal forearm supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I (2015).

Diagnostic Code 5212 provides for ratings based on impairment of the radius.  Malunion of the radius with bad alignment is rated as 10 percent disabling (major or minor), and nonunion of the radius in the upper half is rated as 20 percent disabling (major or minor).  Nonunion of the radius in the lower half, with false movement, without loss of bone substance or deformity is rated as 20 percent disabling for the minor side, and nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated as 30 percent disabling for the minor side.  38 C.F.R. § 4.71a.

Analysis

In a December 1985 rating decision, VA granted service connection for residuals of a postoperative fracture of the left elbow and assigned a zero percent disability rating under Diagnostic Code 5299-5212.  On September 17, 2012, the Veteran filed his claim for an increased rating for a left elbow disability.

The August 2013 VA examination report reflects that there is a deformity of proximal radius on X-rays.  There is, however, no evidence of a nonunion, and to the extent there is a malunion, there is no evidence of bad alignment.  Therefore, a compensable rating under Diagnostic Code 5212 is not warranted.  Moreover, the August 2013 VA examiner noted that there was no ankylosis, flail joint or false flail joint, joint fracture, or impairment of supination or pronation.  X-rays did reveal severe degenerative changes involving the left elbow possibly related to remote trauma.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated  symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629  (1992).

Given the joint motion for partial remand,  it is more appropriate to rate the left elbow disability based on limitation of motion.  At the August 2013 VA examination, left elbow flexion was to 145 degrees or greater and left elbow extension was to zero degrees.  Thus, the medical evidence does not show any initial limitation of motion.

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59, there was no objective evidence of painful motion.  The Veteran did not have any additional limitation in range of motion of the left elbow and forearm following repetitive-use testing and no functional loss or impairment of the left elbow and forearm.  The examiner stated that he could not comment on any range of motion loss, weakness, etc. with repetitive active range of motion and that he cannot guess at any degree of active-range-of-motion loss in degrees without resorting to speculation.   The examiner noted that the Veteran had no pain, weakness, or functional limitations here today.  

The Veteran did, however, report intermittent achy feeling and occasional pain without specific provocation in the left elbow.  The Veteran is competent to report these symptoms, and the Board finds him credible.  The Court in Petti v. McDonald, 27 Vet. App. 415, 425-26 (2015), equated an "actually painful" joint with a joint that was painful on motion and concluded that 38 C.F.R. § 4.59 authorizes a minimum disability rating where there is painful, albeit non-limited, motion.  The Veteran's report of intermittent achy feeling in his left elbow and occasional pain in his left elbow without specific provocation during the August 2013 VA examination constitutes evidence of actually painful joints under 38 C.F.R. § 4.59 to warrant the minimum compensable evaluation for limitation of motion in the forearm, 10 percent disabling, effective September 17, 2012.

As for the one-year period prior to September 17, 2012, the date of claim, there is no medical evidence showing treatment for left elbow disability.  Moreover, the Veteran has not asserted that his intermittent achy feeling in his left elbow and occasional pain in his left elbow without specific provocation began during the one-year period prior to September 17, 2012.  The weight of evidence reveals that during the one-year period prior to September 17, 2012, residuals of a postoperative fracture of the left elbow did not undergo an increase in severity.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left elbow disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - intermittent achy feeling in his left elbow and occasional pain in his left elbow without specific provocation since September 17, 2012 - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The August 2013 VA examiner stated that the left elbow disability did not impact his ability to work.  The Board notes that the Veteran stopped working because of a seizure disorder.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In adjudicating these claims, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and he has not asserted, that his left elbow disability rendered him unable to maintain substantially gainful employment.  As noted above, the Veteran stopped working because of a seizure disorder, a disability for which VA granted service connection post remand.  Accordingly, the Board concludes that the issue of TDIU has not been raised as to these claims.


ORDER

A 10 percent disability rating, but not higher, since September 17, 2012, is granted for residuals of a postoperative fracture of the left elbow, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable evaluation prior to September 17, 2012, for residuals of a postoperative fracture of the left elbow is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


